666 S.E.2d 487 (2008)
Christopher RANDELL, a minor, by and through his Guardian ad Litem Gloria FORREST and Gloria Forrest, Individually and Gloria Forrest as Administratrix of the Estates of Victoria Stephenson and Vicki Lynn Stephenson
v.
Crystal Gale BEACHAM and Katrina Lynne Burbage.
appealed by unnamed defendant GEICO.
No. 108P08.
Supreme Court of North Carolina.
August 26, 2008.
Rudolph A. Ashton, III, New Bern, Terri W. Sharp, for GEICO.
Charles R. Hardee, Greenville, for Randell, et al.

ORDER
Upon consideration of the petition filed on the 11th day of March 2008 by Unnamed Defendant (GEICO) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."